Title: General Orders, 9 January 1781
From: Washington, George
To: 


                        

                            
                                
                             Tuesday January 9 1781.
                            Parole
                            Countersigns—
                        
                        All the Tents of the Army are to be delivered to the Quarter Master General who will have them washed cleaned
                            and repair’d such as are irreparable or as many of them as will answer the purpose he is to reserve to make cases for the
                            Camp Kettles that they may not grease and injure the soldiers cloaths as they will next Campaign be obliged to carry their
                            own Kettles.
                        Commanding Officers of Corps will be particularly careful in seeing that the Tents are all given in to the
                            Quarter-master General. 
                    